         Case 1:19-cv-01842-ILG-RER Document 4 Filed 04/01/19 Page 1 of 1 PageID #: 16

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                     Clemente De Jesus,                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 19-cv-1842 ILG-RER
                                                                      )
             Magnetic Contracting Corp., and                          )
                      Nick Nikolis,                                   )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Magnetic Contracting Corp., and Nick Nikolis
                                           31-41 73rd Street Jackson Heights, New York 11370




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Abdul Hassan Law Group, PLLC
                                           215-28 Hillside Avenue
                                           Queens Village, NY 11427
                                           Tel: 718-740-1000



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT

         4/1/2019                                                               s/Kimberly Davis
Date:
                                                                                          Signature of Clerk or Deputy Clerk
